Citation Nr: 0941788	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for emphysema to include as 
due to exposure to asbestos and to paint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1954 to May 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.

In July 2009, in accordance with 38 U.S.C.A. § 5103A and 
§ 7109 and 38 C.F.R. § 20.901, the Board obtained an advisory 
medical opinion from the Veterans Health Administration 
(VHA).  In August 2009, the Board provided the Veteran and 
his representative a copy of the VHA opinion and afforded the 
Veteran opportunity to submit additional argument and 
evidence.  The Veteran submitted additional argument in 
October 2009. 


FINDING OF FACT

Emphysema was not affirmatively shown to have been present 
during service; emphysema, first documented after separation 
from service, is unrelated to a disease, injury, or event of 
service origin, including any exposure to asbestos or to 
paint.

CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & 2009); 38 C.F.R. § 3.303 
(2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2007.  The notice included the type of evidence needed 
to substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 
484-86 (2006) (notice of the elements of the claim).  Further 
VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records 
and VA records. 

In July 2009, the Board obtained a VHA opinion because the 
evidence of record was insufficient to decide claim.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Facts 

The service personnel records show that the Veteran served in 
the United States Navy as a seaman.  The Veteran served 
aboard the USS Lake Champlain and he served at an amphibious 
base. 



The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of emphysema or of 
any other lung abnormality.  On separation examination, the 
lungs and chest were evaluated as normal, and a chest X-ray 
was negative for any lung pathology. 

After service, VA records show that in February 2006 the 
Veteran was seen to establish VA care.  History included 
emphysema and the assessment was emphysema.  In April 2006, a 
pulmonary function test suggested a very severe obstructive 
ventilatory defect.  

In his substantive appeal and in his testimony, the Veteran 
stated that starting in 1961 he saw a private physician, now 
deceased, who told him he had emphysema due to shipboard 
activities, including the chipping and grinding of paint as 
well as painting, including spray painting.  The Veteran 
stated that the records of the private physician were 
destroyed.   The Veteran testified that he was exposed to 
asbestos aboard ship and that he did not have emphysema 
before service.  He stated that he had not smoked for 20 
years. 

In July 2009, the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA).  In July 2009, 
a VA pulmonologist at a VA Medical Center responded.  The 
questions asked by the Board and the opinion of the VHA 
expert are summarized below.

The Board asked:

1). Is there any medical or scientific evidence that 
associates emphysema to direct or indirect exposure to 
asbestos aboard naval ships in the 1950s?

2). Is there any medical or scientific evidence that 
associates emphysema to occupational exposure to paint 
products of the type used in the 1950s? 



If your response to either question (1) or (2) is 
affirmative as to causation, is it at least as likely as 
not (that is, there is at least a 50 percent 
probability) that this particular Veteran's currently 
diagnosed pulmonary emphysema is proximately due to his 
in-service exposure to either asbestos fibers or paint 
products used in the 1950s?

After a review of the record and of the Veteran's assertions, 
the VHA expert stated that he was unaware of any medical or 
scientific evidence that associates emphysema to direct or 
indirect exposure to asbestos aboard naval ships in the 
1950s.  He is also unaware of any scientific or medical 
evidence that associates emphysema to occupational exposure 
to paint products of the type used while the Veteran was in 
service.

Evidentiary Standards 

VA must give due consideration to all pertinent lay and 
medical evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not 
serve in combat, the provisions of 38 U.S.C.A. § 1154(b), do 
not apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

In adjudicating a claim related to exposure to asbestos, the 
Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21, provides the following guidance.  The most common 
diseases due to asbestos exposure are interstitial pulmonary 
fibrosis (asbestosis), pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, and 
lung cancer.  U.S. Navy veterans who served on ships built 
during World War II were likely exposed to asbestos since 
asbestos was used extensively in ship construction.

The Veteran did serve aboard the USS Lake Champlain, which 
was built during Word War II and it is likely that the 
Veteran was exposed to asbestos during service.  And the 
Veteran is competent and credible when he describes his 
duties as a seaman, which included various tasks involving 
the removal of paint and the painting of the ship and landing 
craft.  

On the basis of the service treatment records, emphysema was 
not affirmatively shown to have had onset during service to 
establish service connection under 38 U.S.C.A. §§ 1110 and 
1131 and 38 C.F.R. § 3.303(a).



Also as there is no competent evidence during service or 
since service that emphysema was noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

As for service connection on the basis that emphysema was 
first diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), after service, emphysema was first documented in 
2006, more than 48 years after service, although the Veteran 
testified that emphysema was first diagnosed in 1961.  

Emphysema is not a condition under case law that has been 
found to be capable of lay observation.  But under certain 
circumstances, lay evidence can be competent to establish a 
diagnosis.  Lay evidence can be competent to establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).  

As emphysema is not a condition that can be identified 
through the observations of a lay person, the diagnosis 
requires specialized knowledge, education, training, or 
experience, therefore emphysema is not a simple medical 
condition that the Veteran as a lay person is competent to 
identify.  

For these reasons, that is, emphysema is not a condition 
under case law that has been found to be capable of lay 
observation and emphysema is not a simple medical condition, 
the Veteran's statements and testimony are not competent 
evidence to establish the presence of emphysema in service.  
Because the Veteran's statements and testimony are not 
competent evidence, the lay evidence can not be considered as 
evidence in support of the claim.

To the extent that the Veteran relates emphysema to exposure 
to asbestos or to paint products is offered as an opinion on 
causation, a lay opinion is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge.  See generally Fed.R.Evid. 701 
(opinion testimony by a lay witness is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation of emphysema requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Veteran is qualified through specialized knowledge, 
education, training, or experience to offer such an opinion, 
his statements and testimony are not competent evidence and 
can not be considered as evidence in support of the claim.  

Where as here there are questions of a diagnosis, not capable 
of lay observation and the condition is not a simple one, and 
of medical causation, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

And there is no competent evidence that the Veteran's 
emphysema, first diagnosed after service, was caused by 
exposure to asbestos or to paint products. 



As for the Veteran's testimony that in 1961 a private 
physician told him his shipboard activites caused his 
emphysema, what he was told by a physician does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (the connection between a lay account 
of past medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence).

Rather the competent evidence, the opinion of a VHA expert, 
who is a pulmonologist, is persuasive evidence that there is 
no known medical or scientific association between emphysema 
and exposure to either asbestos or paint products. 
This evidence opposes, rather than supports, the claim and 
the evidence is uncontroverted.  

As there is no competent evidence in favor of the claim, and 
as the preponderance of the evidence is against the claim, 
namely, the opinion of the VHA expert, the Board concludes 
that emphysema is not related to an injury, disease, or 
event, including exposure to asbestos and to paint, in 
service, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for emphysema to include as due to 
exposure to asbestos and to  paint is denied.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


